Exhibit 10.1

EQUIPMENT PURCHASE AGREEMENT

This Equipment Purchase Agreement (“Agreement”) is made and entered into as of
the 29th day of June, 2010, by and between SEACAP Leasing Associates II LLC, a
Delaware limited liability company, (hereinafter, “Purchaser”), and National
Coal Corporation, a Tennessee corporation (hereinafter, “Seller”) (collectively,
the “Parties”).

RECITALS:

WHEREAS, Seller desires to sell the “Equipment,” the “Supplies” and the
“Records” (each as hereinafter defined) to Purchaser upon the terms and subject
to the conditions set forth in this Agreement.

WHEREAS, Purchaser desires to purchase the Equipment, the Supplies, and the
Records from Seller upon the terms and subject to the conditions set forth in
this Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:

A. PURCHASE AND SALE OF EQUIPMENT.

1. PURCHASE AND SALE. In consideration of the payment by Purchaser to Seller on
the date hereof of the sum of FOUR MILLION ONE HUNDRED THOUSAND AND NO/100
DOLLARS ($4,100,000.00) (the “Purchase Price”), the receipt of which is hereby
acknowledged by Seller, Seller hereby sells, conveys, assigns, transfers and
delivers unto Purchaser, its successors and assigns, free and clear of all
mortgages, liens, security interests, pledges, claims, charges or other
encumbrances of any nature whatsoever (other than the lien for ad valorem
property taxes not yet due and payable), and Purchaser hereby purchases and
accepts, all of Seller’s rights, title and interests under, in and to:

(a) all machinery, equipment, vehicles, computer hardware and software,
furnishings and fixtures of Seller wherever located, including without
limitation, the machinery, equipment and other items of tangible personal
property set forth or identified on Exhibit A attached hereto and made a part
hereof (collectively, the “Equipment”);

(b) all supplies, spare parts, tools, accessories and maintenance equipment,
including without limitation, any of the same that may be set forth or
identified on Exhibit A (collectively, “Supplies”); and

(c) all books, records, operating manuals, maintenance logs, owner’s manuals and
other similar information relating to any of the foregoing items of Equipment or
Supplies (collectively, the “Records”).

TO HAVE AND TO HOLD the above described Equipment, Supplies and Records unto
Purchaser, its successors and assigns, for its and their own use, forever. To
further evidence the foregoing sale, conveyance, assignment and transfer of the
Equipment, Supplies and Records to



--------------------------------------------------------------------------------

Purchaser, Seller executed and delivered to Purchaser on the date hereof a Bill
of Sale in the form attached hereto as Exhibit B. Purchaser shall be solely
responsible for the payment of any transfer taxes that may result from any of
the transactions contemplated in this Article A, Section 1.

Purchaser shall take possession of the Equipment, Supplies and Records a NCC
Mine #3, 7653 New River Hwy, Devonia, TN 37710, where such Equipment, Supplies
and Records currently are located, and Purchaser shall, at Purchaser’s expense,
remove the Equipment, Supplies and Records from such locations as soon as
practicable following the date of hereof, but in any event within 30 days
following the date hereof. Seller shall cooperate with Purchaser in relocating
the Equipment, Supplies and Records, including by providing Purchaser with
access to its premises during normal business hours to allow Purchaser to remove
the Equipment, Supplies and Records.

2. ASSIGNMENT OF RIGHTS; ENFORCEMENT. In consideration of the payment by
Purchaser to Seller of the Purchase Price, Seller hereby further irrevocably
assigns to Purchaser, its successors and assigns, any and all product
warranties, vendor warranties or guarantees and/or service contracts or the like
to which Seller may be a party or beneficiary, covering or relating to any of
the Equipment or Supplies, or relating to the use, condition, servicing, repair
or upkeep thereof (collectively, the “Related Rights”), in each case to the
extent the Related Rights are either freely assignable by Seller to Purchaser
without the prior consent or approval of the vendor or other party extending or
obligated for the same, or are the subject of a written consent to such
assignment granted by that vendor or other party. In the event a particular
vendor or other party fails or refuses for any reason to consent to the
assignment to Purchaser of any Related Rights, or otherwise objects to the
enforcement of such Related Right or the validity thereof following the date
hereof on the basis that the assignment to Purchaser contemplated herein was not
authorized or is invalid, Seller nonetheless agrees to fully enforce (for the
sole benefit of Purchaser) any and all rights that Seller may have against that
vendor or third party pursuant to that Related Right upon the reasonable request
of Purchaser or its successor or assign from time-to-time, and agrees to remit
and pay solely to Purchaser any recoveries that may be made by Seller as a
result thereof, without set-off, deduction or counterclaim.

3. SPECIFIC WARRANTIES. Seller hereby represents and warrants to Purchaser that:

(a) Title and Authority. Seller is the sole record and beneficial owner of the
Equipment, Supplies and Records, with the absolute power and authority to sell,
convey, assign, transfer and deliver the same to Purchaser as contemplated
herein, and has good and marketable title to those assets and properties, free
and clear of all mortgages, liens, security interests, pledges, claims and
charges of any nature whatsoever, other than the lien for ad valorem taxes not
yet due and payable.

(b) Condition. The Equipment and Supplies are in good working order, condition
and state of repair, ordinary wear and tear excepted.

 

2



--------------------------------------------------------------------------------

EXCEPT AS EXPRESSLY PROVIDED ABOVE, SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESSED OR IMPLIED REGARDING THE EQUIPMENT, THE SUPPLIES
OR THE RECORDS, OR THE CONDITION THEREOF, AND HEREBY DISCLAIMS ANY AND ALL SUCH
OTHER REPRESENTATIONS OR WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THE EQUIPMENT
IS BEING SOLD “AS IS, WHERE IS”.

4. ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and
warrants to Purchaser that: Seller is an entity legally formed and validly
existing, in good standing, under the laws of the state of its formation, with
full power to enter into this Agreement and to pay and perform all of its
obligations hereunder; this Agreement has been duly authorized, executed and
delivered by Seller and constitutes the valid, legal and binding obligation of
Seller, enforceable in accordance with its terms; no approval is required from
any governmental unit nor from any other person, firm or corporation with
respect to the execution or performing this Agreement; and no lien which now or
may hereafter cover or attach to any property of Seller attaches or will attach
to the Equipment, Supplies or Records, or affects or will affect adversely
Purchaser’s right, title and interest therein.

B. MISCELLANEOUS

1. DEFAULT. The occurrence of any one or more of the following shall be a
default under this Agreement: (i) Seller fails to observe or perform any other
covenant, condition or agreement under this Agreement; and/or (ii) Seller makes
or gives any inaccurate or false statement to Purchaser in connection with this
Agreement;

2. REMEDIES. Upon the occurrence of any default, at its option, Purchaser may do
any or all of the following: recover from Seller any and all damages that may
have been incurred by Purchaser as a result of the default; and recover all
other costs and expenses incurred by Purchaser on account of such default,
including, but not limited to, all court costs, attorneys’ fees and collection
agency fees. The rights of Purchaser hereunder are not exclusive, but are in
addition to any rights or remedies provided by law or in equity.

3. WAIVERS BY PURCHASER. Neither any failure nor any delay on the part of
Purchaser in exercising any right, power or remedy hereunder or under applicable
law shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

4. MODIFICATIONS. No modifications or waiver of any provision of this Agreement
and no consent by Purchaser to any departure by Seller therefrom, shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand upon Seller in any case shall entitle Seller
to any other or further notice or demand in the same, similar or other
circumstances.

 

3



--------------------------------------------------------------------------------

5. NOTICES. Any notice, request or other communication in connection with this
Agreement shall be in writing and, if sent by registered or certified mail,
shall be deemed to have been given when received by the party to whom directed,
or, if sent by mail but not registered or certified, when deposited in the mail,
postage prepaid, provided that any such notice or communication shall be
addressed to a party hereto as provided below (or at such other address as such
party shall specify in writing to the other parties hereto):

 

If to Purchaser:

   National Coal Corporation    8915 George Williams Road    Knoxville, TN 37923
   Attn: Daniel A. Roling    Fax: (865) 691-9982    Email:
droling@nationalcoal.com

If to Purchaser:

   SEACAP Leasing Associates II LLC    2200 Eller Drive    Ft Lauderdale, FL
33316    Attn: Legal Department    Fax:                                         
                                         
                                        

Notwithstanding anything to the contrary, all notices and demands for payment
from Purchaser actually received in writing by Seller shall be considered to be
effective upon receipt thereof by Seller regardless of the procedure or method
utilized to accomplish such delivery thereof to Seller.

6. APPLICABLE LAW AND CONSENT TO JURISDICTION. The performance and construction
of this Agreement shall be governed by the internal laws of the Commonwealth of
Kentucky. Seller agrees that any suit, action or proceeding instituted against
Seller with respect to this Agreement may be brought in any court of competent
jurisdiction located in the Commonwealth of Kentucky. By its execution hereof,
Seller hereby irrevocably waives any objection and any right of immunity on the
ground of venue, the convenience of the forum or the jurisdiction of such courts
or from the execution of judgments resulting therefrom. Seller hereby
irrevocably accepts and submits to the jurisdiction of the aforesaid courts in
any such suit, action or proceeding.

7. SURVIVAL. All of Seller’s covenants, agreements, representations and
warranties made herein shall survive the execution and delivery hereof and all
of Purchaser’s rights, privileges and indemnities under this Agreement, to the
extent they are fairly attributable to events or conditions occurring or
existing on or prior to the termination of this Agreement, shall survive and
continue in full force and effect after termination of this Agreement.

8. SEVERABILITY. If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental agency of competent jurisdiction, such invalidity or
unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

4



--------------------------------------------------------------------------------

9. MERGER AND INTEGRATION. This Agreement contains the entire agreement of the
parties hereto with respect to the matters covered and the transactions
contemplated hereby, and no other agreement, statement or promise made by any
party hereto, or by any employee, officer, agent or attorney of any party
hereto, which is not contained herein shall be valid or binding.

10. HEADINGS. The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

IN WITNESS WHEREOF, Purchaser and Seller have executed or caused this Agreement
to be executed as of the date first written above.

 

SEACAP LEASING ASSOCIATES II LLC By:  

/s/ Dan Arlehten

Title:  

Vice President

  (“PURCHASER”) NATIONAL COAL CORPORATION By:  

/s/ Daniel A. Roling

  DANIEL A. ROLING Title:  

PRESIDENT AND CEO

  (“SELLER”)

 

5



--------------------------------------------------------------------------------

EXHIBIT A

EQUIPMENT DESCRIPTION

Superior Highwall Mining System with serial number of SHM-37V/800, including,
without limitation, all attachments, accessions, additions, enhancements and
replacements thereto or therefore, further including, without limitation, the
components listed below, together with any and all repair or spare parts,
replacement parts, software, hardware, manuals, service logs, and books and
records related to any or all of the foregoing:

 

  1. Cab

 

  2. Baseframe

 

  3. Powerhead

 

  4. Vertical Auger, including Conveyor Belt

 

  5. Superbeam Structures including Tracks

 

  6. BPM Room

 

  7. ECM Room

 

  8. Hose Reel and Components

 

  9. PTM 1

 

  10. Pushbeams (40)

 

  11. Low Profile Cutter Module (Short)

 

  12. Low Profile Cutter Module (Long)

 

  13. Parts Trailer and Components

 

  14. 995V Track Generator



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BILL OF SALE

For valuable consideration, the receipt of which is hereby acknowledged,
NATIONAL COAL CORPORATION (hereinafter the “Seller”), having its principal place
of business at 8915 George Williams Road, Knoxville, TN 37923, hereby sells,
assigns and transfers all of its right, title and interest in and to the
Property described herein to:

SEACAP Leasing Associates II LLC (hereinafter the “Buyer”)

2200 Eller Drive

Ft Lauderdale, FL 33316

Property: Superior High Wall Mining System S/N SHM-37V/800, as described more
particularly on Exhibit A attached hereto and incorporated herein by reference,
located at NCC Mine #3, 7653 New River Hwy, Devonia, TN 37710, (hereinafter the
“Property”).

Seller hereby represents and warrants to Buyer that Seller is the absolute owner
of said Property, that said Property is free and clear of all liens, charges and
encumbrances, and that Seller has full right and power and authority to sell,
assign and transfer said Property, and to make this Bill of Sale, an that said
sale has been duly authorized by all necessary action of Seller. Seller hereby
assigns to Buyer all manufacturer, vendor and licensor representations,
warranties and indemnities with respect to the Property.

 

NATIONAL COAL CORPORATION By:  

/s/ Daniel A. Roling

  Daniel A. Roling, President & CEO

Date: June 29, 2010



--------------------------------------------------------------------------------

EXHIBIT A

EQUIPMENT DESCRIPTION

Superior Highwall Mining System with serial number of SHM-37V/800, including,
without limitation, all attachments, accessions, additions, enhancements and
replacements thereto or therefore, further including, without limitation, the
components listed below, together with any and all repair or spare parts,
replacement parts, software, hardware, manuals, service logs, and books and
records related to any or all of the foregoing:

 

  1. Cab

 

  2. Baseframe

 

  3. Powerhead

 

  4. Vertical Auger, including Conveyor Belt

 

  5. Superbeam Structures including Tracks

 

  6. BPM Room

 

  7. ECM Room

 

  8. Hose Reel and Components

 

  9. PTM 1

 

  10. Pushbeams (40)

 

  11. Low Profile Cutter Module (Short)

 

  12. Low Profile Cutter Module (Long)

 

  13. Parts Trailer and Components

 

  14. 995V Track Generator

 

2